EXHIBIT 99.28

EXECUTION COPY

AMENDMENT TO PROPERTY TAX SERVICES AGREEMENT

This Amendment to that certain Property Tax Services Agreement dated as of
January 1, 2004 ("Services Agreement") made between INVESTORS PROPERTY TAX
SERVICES, INC. ("Service Provider"), an Illinois corporation, and  INLAND
WESTERN RETAIL REAL ESTATE ADVISORY SERVICES, INC. ("Business Manager"), an
Illinois corporation, is made as of November 15, 2007 by the parties to the
Services Agreement.

In consideration of the agreements to be made herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1.

Section 2.2 of the Services Agreement is hereby deleted in its entirety and in
lieu thereof the following is inserted:

"2.2  The Business Manager and Service Provider acknowledge that the

Services to be provided by Service Provider hereunder are to be provided on a
  on-exclusive basis such that  Business Manager shall be permitted to employ
other   parties to perform any one or more of the Services and that Service
Provider shall be   permitted to perform any one or more of the Services to
other parties."

2.

Section 3.3 of the Services Agreement is hereby deleted in its entirety and in
lieu thereof the following is inserted:

"3.3 At any time during the Initial Services Term or during an Additional

Services Term, the Business Manager shall have the right to terminate this
Agreement,   without cause, by providing not less than one hundred eighty (180)
days’ prior written   notice to Service Provider of any election to terminate
and specifying the effective date   of such termination."

3.

Section 3.4 of the Services Agreement is hereby amended by deleting the words
"sixty (60)" set forth therein and in lieu thereof inserting the words "thirty
(30)".

4.

Section 3.5 of the Services Agreement is hereby amended by deleting the first
sentence thereof in its entirety and in lieu thereof the following is inserted:

"If at any time during the Initial Services Term or any Additional Services

Term

the REIT has had a Change of Control, as hereinafter defined, Service Provider
shall   have the right to terminate this Agreement, without cause, upon not less
than thirty (30)   days prior written notice to Business Manager."

In all other respects the Services Agreement remains in full force and effect.





1







INLAND WESTERN RETAIL REAL ESTATE ADVISORY SERVICES, INC.

By:


Its:

        

INVESTORS PROPERTY TAX SERVICES, INC.

By:


Its:

        






























































































[Signature Page to Amendment to Property Tax Services Agreement]


ENDNOTES











2





